Exhibit 10.37

 

ADDENDUM NO. 1

 

to the

 

COMBINED PROPERTY AND LIABILITY

QUOTA SHARE REINSURANCE AGREEMENT

(hereinafter referred to as the "Agreement")

 

between

 

THE COMMERCE GROUP, INC., consisting of:

THE COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts, and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

(hereinafter referred to as the "Company")

 

and

 

TRANSATLANTIC REINSURANCE COMPANY

(hereinafter referred to as the "Subscribing Reinsurer")

 

IT IS HEREBY MUTUALLY AGREED that, effective 12:01 a.m., Eastern Standard Time,
12:01 a.m., July 1, 2005, Article 1 - BUSINESS COVERED of this Agreement is
deleted in it's entirety and replaced with the following:

 

"ARTICLE 1 - BUSINESS COVERED

 

A.

By this Agreement the Company obligates itself to cede to the Reinsurer and the
Reinsurer obligates itself to accept from the Company a 75% Quota Share
participation of the Company's Ultimate Net Liability for Policies in force at
July 1, 2005, and new and renewal Policies classified as Fire, Other Allied
Lines, Homeowner Multi-peril, Commercial Package Policies, Inland Marine &
Earthquake becoming effective on or after said date as respects losses occurring
on or after July 1, 2005.

   

B.

This Quota Share is subject to a maximum cession limit of $1,500,000 each Risk
(75% share of the Company's Ultimate Net Liability of up to $2,000,000) in
respect of Property lines and a maximum cession limit of $1,500,000 each Policy
(75% share of the Company's Ultimate Net Liability of up to $2,000,000) in
respect of Liability lines, but subject to a maximum policy limit of $1,000,000
(100%).

   

Holborn Ref. No.: 00063.2005.001

 

HOLBORN CORPORATION

<PAGE>

C.

Further, the liability of the Reinsurer under this Agreement shall never exceed:

     

1.

225% of the Annual Written Premium in any Agreement Year ceded hereunder, but no
greater than $532,000,000 (100%) as respects any one Loss Occurrence (including,
but not limited to, all loss adjustment expenses, extra contractual obligations
and/or losses in excess of policy limits).

       

2.

325% of the Annual Written Premium in any Agreement Year ceded hereunder, but no
greater than $700,000,000 (100%) as respects all Loss Occurrences (including,
but not limited to, all loss adjustment expenses, extra contractual obligations
and/or losses in excess of policy limits) taking place during any one annual
period commencing any July 1st.

         

The term "Agreement Year" for purposes of this Agreement shall mean each
consecutive twelve month period commencing July 1.

       

3.

As respects all Loss Occurrences involving Terrorism, $30,000,000 (75% share of
the Company's Ultimate Net Liability of $40,000,000) from all Policies in each
Loss Occurrence and from all Occurrences in each Agreement Year.

         

The term "Terrorism" for purposes of this Agreement shall mean:

         

a)   Any actual or threatened violent act or act harmful to human life, tangible
or intangible property or infrastructure directed towards or having the effect
of (i) influencing or protesting against any de jure or de facto government or
policy thereof, (ii) intimidating, coercing or putting in fear a civilian
population or section thereof for the purpose of establishing or advancing a
specific ideological, religious or political system of thought, perpetrated by a
specific individual or group directly or indirectly through agents acting on
behalf of said individual or group or (iii) retaliating against any country for
direct or vicarious support by that country of any other government or political
system.

         

b)   Any act deemed or declared by the Federal Office of Homeland Security to be
terrorism or a terrorist act shall also be considered "Terrorism" for purposes
of this Agreement.

       

4.

In addition, with respect to mold exposures, losses not resulting from a covered
peril shall be limited to 10% of the ceded Gross Earned Premium.

     

D.

Any loss arising under this Agreement with respect to 100% of Extra Contractual
Obligations, as defined in the Extra Contractual Obligations Article shall be
recovered in the same proportion as the contractual loss recoverable hereunder
subject to a limit of $2,000,000 each occurrence.

   

Holborn Ref. No.: 00063.2005.001

Page 2 of 4

 

HOLBORN CORPORATION

<PAGE>

E.

The performance of obligations by both parties under this Agreement shall be in
accordance with a fiduciary standard of good faith and fair dealing.

   

F.

The term "Policies" shall mean each of the Company's binders, policies and
contracts of insurance or reinsurance on the business covered hereunder.

   

G.

Under this Agreement, the indemnity for reinsured loss applies only to the
following Property and Casualty Business except as excluded under the Exclusions
Article of this Agreement.

   

PROPERTY BUSINESS

 



NAIC







CODE

:



LINES OF BUSINESS

:



01



Fire



02



Allied Lines



09



Inland Marine



04



Homeowners (Section I only)



05



Commercial Multiple Peril (Section I only)



12



Earthquake











CASUALTY BUSINESS - CLASSES OF INSURANCE



Liability Other Than Automobile:







Bodily Injury Liability, Property Damage Liability, Personal and Advertising
Injury Liability, and Medical Payments Coverage when written as part of a
Commercial or Personal Package Policy or on a monoline basis. However,
Advertising Injury Liability shall only apply to this Agreement when written as
part of a Commercial Package Policy or a Commercial General Liability Coverage
Form."





ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum No. 1 to be
executed in duplicate by their respective duly authorized representatives in New
York, NY, this _____ day of ________________, 2005 for and on behalf of:



TRANSATLANTIC REINSURANCE COMPANY



By: ______________________________________________



Title: _____________________________________________



continued...



Holborn Ref. No.: 00063.2005.001

Page 3 of 4

 

HOLBORN CORPORATION

<PAGE>

And in Webster Massachusetts this _____ day of _______________, 2005 for and on
behalf of:

 

THE COMMERCE GROUP, INC., consisting of:

COMMERCE INSURANCE COMPANY

CITATION INSURANCE COMPANY

both of Webster, Massachusetts, and

AMERICAN COMMERCE INSURANCE COMPANY

Columbus, Ohio

 

By: ___________________________________________

 

Title: __________________________________________

 

COMBINED PROPERTY & LIABILITY QUOTA SHARE REINSURANCE AGREEMENT ADDENDUM NO. 1
EFFECTIVE JULY 1, 2005

 

06/27/05 HA

 

Holborn Ref. No.: 00063.2005.001

Page 4 of 4

 

HOLBORN CORPORATION

<PAGE>